Case 1:18-cv-00637-RP Document 75-3 Filed 12/14/18 Page 1 of 18




       Exhibit B
               Case
               Case 1:18-cv-00637-RP
                    2:18-cv-01115-RSL Document
                                       Document75-3
                                                11 Filed
                                                    Filed 07/31/18
                                                          12/14/18 Page
                                                                   Page 12 of
                                                                           of 17
                                                                              18



 1

 2

 3

 4
 5

 6
                                UNITED STATES DISTRICT COURT
 7
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8
   STATE OF WASHINGTON; STATE OF
 9 CONNECTICUT; STATE OF MARYLAND;
   STATE OF NEW JERSEY; STATE OF NEW               No. 2:18-cv-01115
10 YORK; STATE OF OREGON;
   COMMONWEALTH OF                                 OPPOSITION TO EMERGENCY MOTION
11 MASSACHUSETTS; COMMONWEALTH                     FOR TEMPORARY RESTRAINING
   OF PENNSYLVANIA; and the DISTRICT OF            ORDER
12 COLUMBIA,

13                       Plaintiffs,
                                                   ORAL ARGUMENT REQUESTED
14        v.
15 UNITED STATES DEPARTMENT OF
   STATE; MICHAEL R. POMPEO, in his
16 official capacity as Secretary of State;
   DIRECTORATE OF DEFENSE TRADE
17 CONTROLS; MIKE MILLER, in his official
   capacity as Acting Deputy Assistant Secretary
18 of Defense Trade Controls; SARAH
   HEIDEMA, in her official capacity as Director
19 of Policy, Office of Defense Trade Controls
   Policy; DEFENSE DISTRIBUTED; SECOND
20 AMENDMENT FOUNDATION, INC.; and
   CONN WILLIAMSON,
21
                          Defendants.
22

23

24

25

26
      OPPOSITION TO EMERGENCY MOTION                                   Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
                                                                       701 5th Ave Suite 4710
                                                                       Seattle, WA 98104
                                                                       Phone: (206) 492-7531
                                                                       Facsimile: 503-802-5351
                 Case
                 Case 1:18-cv-00637-RP
                      2:18-cv-01115-RSL Document
                                         Document75-3
                                                  11 Filed
                                                      Filed 07/31/18
                                                            12/14/18 Page
                                                                     Page 23 of
                                                                             of 17
                                                                                18



 1                                                        TABLE OF CONTENTS

 2

 3 I. THE PLAINTIFFS SEEK AN UNCONSTITUTIONAL PRIOR RESTRAINT ON

 4        SPEECH .............................................................................................................................. 1 

 5 II. THE PLAINTIFFS CANNOT SUCCEED ON THE MERITS BECAUSE THE

 6        COURT HAS NO JURISDICTION ................................................................................... 3 
 7
               A.  This Court Lacks Jurisdiction to Review State Department Licensing
 8
                    Decisions Under the APA because of a Clear Delegation of Authority and
 9
                    Lack of Judicially Manageable Standards ............................................................... 4 
10
               B.  AECA Section 2778(h) Precludes the Court from Reviewing the State
11
                    Department’s Decision to Remove Defense Articles from the USML ................... 7 
12

13             C.  No Congressional Notification Requirements Apply ............................................ 10 

14             D.  No Commodity Jurisdiction Requirements Apply ................................................ 12 
15
     CONCLUSION....................................................................................................................... 13 
16

17

18

19

20

21

22

23

24

25

26
       OPPOSITION TO EMERGENCY MOTION                                                                            Immix Law Group PC
       FOR TEMPORARY RESTRAINING ORDER
                                                                                                                 701 5th Ave Suite 4710
                                                                                                                 Seattle, WA 98104
                                                                                                                 Phone: (206) 492-7531
                                                                                                                 Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 34 of
                                                                        of 17
                                                                           18



 1 I. The Plaintiffs Seek an Unconstitutional Prior Restraint on Speech

 2         The Attorneys General of eight states and the District of Columbia have styled this case

 3 as a mundane administrative law matter. Their proposed remedy sounds innocuous enough, and

 4 perhaps even a little familiar: enjoin the current administration from reversing a position taken
 5 by the prior administration. However, that description of the case is dangerous window dressing.

 6 This case implicates foundational principles of free speech.

 7         Simply put, the States demand a prior restraint of constitutionally protected speech that is

 8 already in the public domain. We know that “[a]ny system of prior restraints of expression

 9 comes to this Court bearing a heavy presumption against its constitutional validity.” Bantam

10 Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963). That presumption of liberty is even heavier
11 where, as here, the speech is already available on the Internet, and has been available for years.

12 In The Pentagon Papers Case, Justice White remarked that when “publication has already

13 begun,” the “efficacy of equitable relief . . . to avert anticipated damages is doubtful at best.”

14 New York Times Co. v. U.S., 403 U.S. 713, 732 (1971) (White, J., concurring) (emphasis added).

15 Yet, nine Attorneys General, who swore an oath to the Constitution, failed to even mention the

16 First Amendment in their emergency pleadings. Such a careless disregard for the Bill of Rights

17 fails to meet the “heavy burden” needed to justify a prior restraint. Organization for a Better

18 Austin v. Keefe, 402 U.S. 415, 419 (1971).

19         Moreover, the prior restraints in this case would not be restricted to the named

20 defendants: nine Attorneys General seek to infringe the liberties of all Americans. The settlement

21 under siege expressly protects the rights of “any United States person” to “access, discuss, use,

22 reproduce, or otherwise benefit from the technical data.” ECF 2-1 at 4-5 (emphasis added). Any

23 means all. Granting the proposed injunctive relief would not only silence the three named

24 Defendants, but it would immediately censor over three hundred million Americans. Today, the

25 validity of nationwide injunctions is subject to a robust debate. But never before has any court

26 entertained a global injunction on the freedom of speech of all Americans.
      OPPOSITION TO EMERGENCY MOTION                                            Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 1                                                                    701 5th Ave Suite 4710
                                                                                Seattle, WA 98104
                                                                                Phone: (206) 492-7531
                                                                                Facsimile: 503-802-5351
             Case
             Case 1:18-cv-00637-RP
                  2:18-cv-01115-RSL Document
                                     Document75-3
                                              11 Filed
                                                  Filed 07/31/18
                                                        12/14/18 Page
                                                                 Page 45 of
                                                                         of 17
                                                                            18



 1          The constitutional principles at stake in this case are simple enough. Yet, the facts are

 2 admittedly perplexing—especially for a Court asked to grant an emergency temporary

 3 restraining order. The most straightforward way to understand this complicated case is to trace

 4 the three documents that were generated by the State Department on July 27, 2018: (1) the
 5 license, (2) the temporary modification, and (3) the settlement agreement. They are separate, but

 6 interconnected.

 7          1. The State Department issued a license that authorized Defense Distributed to publish,
 8             for “unlimited distribution,” certain “technical data” that was subject to litigation in
               the Western District of Texas. See Exhibit A at 2.
 9          2. Through the temporary modification, the State Department authorized the
               distribution of that “technical data,” in addition to certain “other files,” without any
10
               prior restraint. See Exhibit B.1
11          3. Under the terms of the settlement agreement, “any United States person” can now
               “access, discuss, use, reproduce, or otherwise benefit from the technical data,” and
12
               “other files,” that are covered by the temporary modification. See Exhibit C at 3
13             (emphasis added).

14          Let’s unpack this nesting doll. Through its unique license, Defense Distributed can
15 distribute the “technical data” that was at issue in the Western District of Texas litigation.

16 However, Defense Distributed, like “any [other] United States person,” can rely on the

17 temporary modification, working in tandem with the settlement agreement, in order to

18 “access, discuss, use, reproduce, or otherwise benefit from the technical data.” These acts are

19 expressly protected by the First Amendment. In Sorrell v. IMS Health Inc., the Court recognized

20 “that the creation and dissemination of information are speech within the meaning of the First

21 Amendment.” 564 U.S. 552, 570 (2011). See also Bartnicki v. Vopper, 532 U.S. 514, 527 (2001)

22 (“[I]f the acts of ‘disclosing’ and ‘publishing’ information do not constitute speech, it is hard to

23

24    1
       In 1981, the Office of Legal Counsel warned the State Department that its regulation of
   “technical data” raised “serious constitutional questions.” See Constitutionality of the
25 Proposed Revision of the Int’l Traffic in Arms Regulations, 5 U.S. Op. Off. Legal Counsel
   202, 205-06 (1981) (emphasis added).
26
      OPPOSITION TO EMERGENCY MOTION                                            Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 2                                                                    701 5th Ave Suite 4710
                                                                                Seattle, WA 98104
                                                                                Phone: (206) 492-7531
                                                                                Facsimile: 503-802-5351
             Case
             Case 1:18-cv-00637-RP
                  2:18-cv-01115-RSL Document
                                     Document75-3
                                              11 Filed
                                                  Filed 07/31/18
                                                        12/14/18 Page
                                                                 Page 56 of
                                                                         of 17
                                                                            18



 1 imagine what does fall within that category, as distinct from the category of expressive conduct”

 2 (some internal quotation marks omitted)). See Josh Blackman, The 1st Amendment, 2nd

 3 Amendment, and 3D Printed Guns, 81 Tenn. L. Rev. 479 (2014), http://bit.ly/2OvXBvu.

 4          Yet, the Plaintiffs seek to block all three attributes of this framework: the license, the

 5 temporary modification, and the settlement agreement. Each of these injunctions would impose a

 6 prior restraint on speech, and silence “any United States person” who was previously authorized

 7 by the federal government to “creat[e] and disseminat[e] . . . information.”

 8          Fortunately, the bedrock principles of the First Amendment make this case much easier.

 9 A finding that a constitutional right “‘is either threatened or in fact being impaired’. . . mandates

10 a finding of irreparable injury.” Deerfield Med. Center v. City of Deerfield Beach, 661 F.2d 328, 338
11 (5th Cir. 1981) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). And “[t]he loss of First

12 Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

13 injury.” Elrod, 427 U.S. at 373-74 (citations omitted). Outside of court papers, the Attorney General

14 of Washington bluntly acknowledged the purpose of his litigation: to “make it as difficult as

15 humanly possible to access this information.”2 That statement against interest, by itself, is

16 enough to deny the Temporary Restraining Order in its entirety.

17 II. The Plaintiffs Cannot Succeed on The Merits Because the Court has no Jurisdiction

18          The Plaintiffs cannot succeed on the merits: the State Department’s actions are not

19 subject to judicial review, the duty to notify Congress has not yet been triggered, and the

20 Commodity Jurisdiction procedure simply does not apply. Their entire challenge under the

21 Administrative Procedure Act (“APA”) suffers from serious misunderstandings of the Arms

22 Export Control Act (“AECA”) and International Traffic in Arms Regulations (“ITAR”)

23 requirements. This complaint cannot form the basis for emergency injunctive relief.

24

25     2
        Cyrus Farivar, 20 states take aim at 3D gun company, sue to get files off the Internet, Ars
     Technica (Jul. 30, 2018), http://bit.ly/2NX1dp7.
26
      OPPOSITION TO EMERGENCY MOTION                                              Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 3                                                                      701 5th Ave Suite 4710
                                                                                  Seattle, WA 98104
                                                                                  Phone: (206) 492-7531
                                                                                  Facsimile: 503-802-5351
             Case
             Case 1:18-cv-00637-RP
                  2:18-cv-01115-RSL Document
                                     Document75-3
                                              11 Filed
                                                  Filed 07/31/18
                                                        12/14/18 Page
                                                                 Page 67 of
                                                                         of 17
                                                                            18



 1          A.     This Court Lacks Jurisdiction to Review State Department Licensing
                   Decisions Under the APA because of a Clear Delegation of Authority and
 2                 Lack of Judicially Manageable Standards

 3          The APA expressly excludes from review “agency action [that] is committed to agency

 4 discretion by law.” 5 U.S.C. § 701(a)(2). Courts determine whether an agency action is
 5 committed to the discretion of an agency based on the nature of the delegation of authority and

 6 the statutory language. See Webster v. Doe, 486 U.S. 592, 599-600 (1988). This narrow

 7 exception to judicial reviewability is especially prevalent in cases involving agency decisions

 8 relating to foreign affairs and national security. Such cases involve “judgments on questions of

 9 foreign policy and the national interest” that are not “fit for judicial involvement.” See Dist. No.

10 1, Pac. Coast Dist., Marine Eng’rs’ Beneficial Ass’n v. Mar. Admin., 215 F.3d 37, 42 (D.C. Cir.
11 2000).

12          In addition, where the language of a statute provides no justiciable standard by which a

13 court can review the agency’s exercise of its delegated authority, the matter is treated as

14 committed to the agency’s discretion. See Webster, 486 U.S. at 600 (a statute allowing the

15 Director of the CIA to terminate employment of any employee whenever he found termination

16 “advisable” for the national interest “fairly exude[d] deference” and thereby precluded judicial

17 review under the APA). In particular, statutes have been consistently interpreted to preclude

18 judicial review under the APA when they use language that permits an executive official, such as

19 the President or another agency official, to take action that the official “deems” in the “national

20 interest.” See Zhu v. Gonzales, 411 F.3d 292, 295 (D.C. Cir. 2005) (construing a statute, which

21 allows the Attorney General to waive a requirement if waiver is in the “national interest,” as

22 being committed to the discretion of the Attorney General).

23          Plaintiffs claim, without any authority, that “the State Department’s actions are

24 mandatory and non-discretionary.” ECF 2 at 14. However, the AECA delegates broad authority

25 and discretion to the President, or his delegate, to issue a license when he determines that such

26 action is “consistent with the foreign policy interests of the United States,” 22 U.S.C. § 2751,
      OPPOSITION TO EMERGENCY MOTION                                            Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 4                                                                    701 5th Ave Suite 4710
                                                                                Seattle, WA 98104
                                                                                Phone: (206) 492-7531
                                                                                Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 78 of
                                                                        of 17
                                                                           18



 1 and “in furtherance of world peace and the security and foreign policy of the United States.” Id.

 2 § 2778(a)(1). “This standard fairly exudes deference to the [President], and appears to us to

 3 foreclose the application of any meaningful judicial standard of review.” See Webster, 486 U.S.

 4 at 600. Pursuant to this authority, the State Department has issued a license under ITAR
 5 § 125.4(b)(13) for Defense Distributed and the Second Amendment Foundation (SAF) to publish

 6 certain technical data on firearms into the public domain. See Exhibit A. The State Department

 7 further issued a temporary modification under ITAR § 126.2 to permit United States persons to

 8 access, discuss, use, reproduce, or otherwise benefit from the technical data at issue. See Exhibit

 9 B.

10         The State Department’s licensing decisions fit squarely within 5 U.S.C. § 701(a)(2)’s

11 exclusion from judicial review, because it constitutes “agency action [that] is committed to

12 agency discretion by law.” The AECA’s delegation of authority to control arms exports is

13 decidedly one involving foreign affairs and national security—matters clearly within the State

14 Department’s discretionary authority. Furthermore, the lack of judicially manageable standards

15 precludes review. Courts have affirmed this broad grant of authority to the President under the

16 AECA to control the export of firearms on foreign policy grounds. In doing so, they broadly

17 construe statutes that grant the President authority to act in such sensitive matters of foreign

18 affairs. For example, the Federal Circuit observed:

19         In the external sector of the national life, Congress does not ordinarily bind the
           President’s hands so tightly that he cannot respond promptly to changing
20         conditions or the fluctuating demands of foreign policy. Accordingly, when
           Congress uses far-reaching words in delegating authority to the President in the
21
           area of foreign relations, courts must assume, unless there is a specific contrary
22         showing elsewhere in the statute or in the legislative history, that the legislators
           contemplate that the President may and will make full use of that power in any
23         manner not inconsistent with the provisions or purposes of the Act. In a statute
           dealing with foreign affairs, a grant to the President which is expansive to the
24         reader’s eye should not be hemmed in or “cabined, cribbed, confined” by anxious
           judicial blinders.
25

26
      OPPOSITION TO EMERGENCY MOTION                                           Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 5                                                                   701 5th Ave Suite 4710
                                                                               Seattle, WA 98104
                                                                               Phone: (206) 492-7531
                                                                               Facsimile: 503-802-5351
             Case
             Case 1:18-cv-00637-RP
                  2:18-cv-01115-RSL Document
                                     Document75-3
                                              11 Filed
                                                  Filed 07/31/18
                                                        12/14/18 Page
                                                                 Page 89 of
                                                                         of 17
                                                                            18



 1 B-West Imports, Inc. v. United States, 75 F.3d 633, 636 (Fed. Cir. 1996) (quoting South Puerto

 2 Rico Sugar Co. Trading Corp. v. United States, 334 F.2d 622, 632 (Ct. Cl. 1964)); see also

 3 Samora v. United States, 406 F.2d 1095 (5th Cir. 1969) (“The delegation to the President by

 4 subsection (a) of the power ‘to control, in furtherance of world peace and the security and
 5 foreign policy of the United States, the export and import of arms, ammunition, and implements

 6 of war, including technical data relating thereto,’ is directed to the conduct of international

 7 affairs, in which the executive branch of our government traditionally has been dominant.”).

 8          In U.S. Ordnance, Inc. v. U.S. Dep’t of State, the Plaintiffs “ask[ed] the Court to

 9 direct the Department of State (the ‘Department’) and its employees to issue plaintiff a

10
     license to export M16 machine guns to foreign countries.” 432 F. Supp. 2d 94, 99 (D.D.C.
11
     2006), vacated as moot sub nom. U.S. Ordnance, Inc. v. Dep’t of State, 231 F. App’x 2 (D.C.
12
     Cir. 2007). Judge Huvelle found that the court lacked subject matter jurisdiction to review
13
     the denial of the license under the Administrative Procedure Act. Specifically, the Court
14

15 cited two factors court for “reject[ing] plaintiff’s invocation of the APA and declin[ing] to

16 review the agency’s denial of plaintiff’s applications for licenses to export M16 machine

17 guns.” Id. at 99. First, she cited the “clear statutory language” of the Arms Export Control

18
     Act, in which the “delegation of authority to control arms exports is decidedly one involving
19
     foreign affairs and national security.” Id. at 98-99.
20
            Second, Judge Huevelle recognized that there is an “absence of judicially manageable
21
     standards to guide the Court’s review” concerning the issuance of export licenses. The Court
22
     added, that “the AECA provides that the President, or his delegate, may approve the
23
     exportation of defense articles when he determines that such action is ‘consistent with the
24
     foreign policy interests of the United States,’ and ‘in furtherance of world peace and the
25
     security and foreign policy of the United States.’” Id. (citations and quotations omitted). See
26
       OPPOSITION TO EMERGENCY MOTION                                         Immix Law Group PC
       FOR TEMPORARY RESTRAINING ORDER
       Page 6                                                                 701 5th Ave Suite 4710
                                                                              Seattle, WA 98104
                                                                              Phone: (206) 492-7531
                                                                              Facsimile: 503-802-5351
            Case
             Case1:18-cv-00637-RP
                  2:18-cv-01115-RSLDocument
                                     Document
                                            75-3
                                              11 Filed
                                                 Filed 12/14/18
                                                       07/31/18 Page
                                                                Page 10
                                                                     9 ofof17
                                                                            18



 1 also Corrie v. Caterpillar, Inc. 503 F.3d 974 (9th Cir. 2007) (claims that implicated sales

 2 financed under the AECA were nonjusticiable).

 3         This determination of whether to issue a license is for the elected branches, and not

 4 the courts—and certainly not for the states—to make. Indeed, the Plaintiffs’ suit stands as an
 5 obstacle and frustrates the accomplishment of objectives authorized by federal export control

 6 law. See Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 375 (2000); Nat’l Foreign

 7 Trade Council, Inc. v. Giannoulias, 523 F. Supp. 2d 731, 738-742 (N.D. Ill. 2007).

 8 Moreover, the states are not within the “zone of interest” to challenge these actions. See

 9 Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014). There is no

10 basis to review the State Department’s issuance of the license.
11         B.      AECA Section 2778(h) Precludes the Court from Reviewing the State
                   Department’s Decision to Remove Defense Articles from the USML
12

13         The Plaintiffs contend that “Defendants have provided no explanation for the

14 Government’s complete reversal of its position on the files at issue.” ECF 2 at 18. Therefore, the

15 States claim, the government’s actions are arbitrary and capricious. This claim is reckless. As a

16 threshold matter, the changed position began during the Obama Administration; not the Trump

17 Administration. 78 Fed. Reg. 22,740 (April 16, 2013) (“The Department intends to publish final

18 rules implementing the revised USML categories and related ITAR amendments periodically,

19 beginning with this rule.”).

20         Moreover, the federal government has provided ample support to explain its position: the

21 Plaintiffs simply did not mention it. On May 24, 2018, the Department of State published a

22 proposed rule in the Federal Register seeking to transfer responsibility for the licensing of

23 firearms exports from the ITAR U.S. Munitions List (“USML”) to the Department of Commerce

24 Export Administration Regulations (“EAR”) Commerce Control List. 83 Fed. Reg. 24,198 (May

25 24, 2018). See Exhibit F. The proposed rule offers several detailed findings and studies to justify

26
      OPPOSITION TO EMERGENCY MOTION                                           Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 7                                                                   701 5th Ave Suite 4710
                                                                               Seattle, WA 98104
                                                                               Phone: (206) 492-7531
                                                                               Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 10
                                                                     11 of
                                                                        of 17
                                                                           18



 1 transferring the responsibility from the State Department to the Commerce Department. For

 2 example:

 3         1. Reduce burden hours: “The Department believes the effect of this proposed rule
              would decrease the number of license applications submitted to the Department under
 4
              OMB Control No. 1405–0003 by approximately 10,000 annually, for which the
 5            average burden estimates are one hour per form, which results in a burden reduction
              of 10,000 hours per year.” Id. at 24200.
 6
           2. Reduced costs: “In addition to the reduction in burden hours, there will be direct cost
 7            savings to the State Department that would result from the 10,000 license applications
              no longer being under the ITAR once these items are moved to the EAR.” Id.
 8
           3. Save taxpayers $2.5 million annually: “It is the case, however, that the movement
 9            of these items from the ITAR would result in a direct transfer of $2,500,000 per year
              from the government to the exporting public, less the increased cost to taxpayers,
10            because they would no longer pay fees to the State Department and there is no fee
11            charged by the Department of Commerce to apply for a license..” Id. at 24201.

12 Again, the Plaintiffs repeatedly make baseless charges that the government has failed to justify

13 this new position, yet they do not cite the Federal Register proposed rule that explains in depth

14 why the change was made. The intent of the proposed rule is fully consistent with the AECA,

15 which provides that “[t]he President is authorized to designate those items which shall be

16 considered as defense articles and defense services for the purposes of this section and to

17 promulgate regulations for the import and export of such articles and services.” 22 U.S.C. §

18 2778(a)(1). The items so designated constitute the ITAR USML. Id.

19         Plaintiffs also make another fatal error: they repeatedly assert, without any evidence that
20 the government failed to notify Congress prior to removing an article from the USML. However,

21 the proposed rule—which they do not cite—is only proposed. It is not final. Therefore, nothing

22 has been removed from the USML. Therefore, the requirement to notify Congress has not been

23 triggered yet. See 22 U.S.C. § 2778(f)(1) (“The President may not remove any item from the

24 Munitions List until 30 days after the date on which the President has provided notice of the

25 proposed removal [to Congress]”).

26
      OPPOSITION TO EMERGENCY MOTION                                           Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 8                                                                   701 5th Ave Suite 4710
                                                                               Seattle, WA 98104
                                                                               Phone: (206) 492-7531
                                                                               Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 11
                                                                     12 of
                                                                        of 17
                                                                           18



 1         Moreover, the Settlement Agreement does not require the removal of anything from the

 2 USML. See Exhibit C. Rather, Section 1(a) of the agreement only requires that the State

 3 Department commit to draft and fully pursue removal of the technical data at issue in this action

 4 from the USML, “to the extent authorized by law (including the Administrative Procedure Act).”
 5 The proposed rule explained that the government was expressly complying with the requirements

 6 of the notice-and-comment rulemaking process, even though it determined that it was not

 7 required to do so:

 8         The Department of State is of the opinion that controlling the import and export of
           defense articles and services is a foreign affairs function of the United States government
 9         and that rules implementing this function are exempt from sections 553 (rulemaking) and
           554 (adjudications) of the Administrative Procedure Act (APA). Although the
10         Department is of the opinion that this proposed rule is exempt from the rulemaking
           provisions of the APA and without prejudice to its determination that controlling the
11         import and export of defense services is a foreign affairs function, the Department is
           publishing this proposed rule with a 45-day provision for public comment. Id.at 24200.
12

13 The government engaged in a sterling rulemaking process, and more than adequately justified its

14 agency action—the action is certainly not “arbitrary and capricious.”

15         In any event, even if the State Department removed the subject technical data from the

16 USML—it didn’t—the AECA expressly, clearly, and unequivocally precludes judicial review of

17 such decisions:

18         (h) Judicial review of designation of items as defense articles or services
19         The designation by the President (or by an official to whom the President’s
           functions under subsection (a) have been duly delegated), in regulations issued
20
           under this section, of items as defense articles or defense services for purposes of
21         this section shall not be subject to judicial review.

22 22 U.S.C. § 2778(h) (emphasis added).

23         The Plaintiffs contend that this provision is irrelevant because “the States are not
24 challenging the federal defendants’ designation of the computer code at issue as defense articles,

25 but instead their decision to remove the code from the USML.” ECF 2 at 15. We cannot repeat

26
      OPPOSITION TO EMERGENCY MOTION                                           Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 9                                                                   701 5th Ave Suite 4710
                                                                               Seattle, WA 98104
                                                                               Phone: (206) 492-7531
                                                                               Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 12
                                                                     13 of
                                                                        of 17
                                                                           18



 1 this point enough: Nothing has been removed from the USML! The rule is only in its proposed

 2 form.

 3          Furthermore, Plaintiffs argue that “designation,” as used in 2778(h), does not include

 4 decisions on what should not be designated. They argue that the section only applies to decisions
 5 on what should be designated on the USML and not decisions on what should not be on the

 6 USML. Plaintiffs do not offer any authority to support their position. Nor can they. Courts have

 7 rejected prior attempts to narrow application of 2778(h) as “strained and unreasonable,”

 8 especially in light of the overall intent of the AECA, which “was enacted to permit the Executive

 9 Branch to control the export and import of certain items in order to further ‘world peace and the

10 security and foreign policy’ of the United States.” Karn v. United States Department of State,
11 925 F.Supp. 1, 6 (D.D.C. 1996) (“To parse the statute as the plaintiff suggests makes little sense

12 in light of the objectives of the AECA.”); see also U.S. v. Roth, 628 F.3d 827, 832 (6th Cir.

13 2011) (“Initially, we take note that courts may not review whether items are properly designated

14 as defense articles on the Munitions List.”).

15          Plaintiffs’ litigating position places more weight on “designation” than any reasonable

16 construction of the statute will bear because it is axiomatic that either decision necessarily entails

17 the other. Even if this Court was to accept Plaintiffs’ argument that 2778(h) only applies to

18 designations of items as defense articles, the question becomes one of semantics—i.e., the Court

19 can just as easily find that proposed rule seeks to designate a limited subset of firearms as

20 defense articles. Either way, such Department of State designations on the USML are not subject

21 to judicial review under 2778(h).

22          C.      No Congressional Notification Requirements Apply

23          Not a single Congressional notification requirement applies to the State Department’s

24 issuance of the subject approvals or the proposed rule. Nevertheless, throughout various sections

25 of their Motion, the Plaintiffs claim that the State Department failed to provide Congressional

26
      OPPOSITION TO EMERGENCY MOTION                                             Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 10                                                                    701 5th Ave Suite 4710
                                                                                 Seattle, WA 98104
                                                                                 Phone: (206) 492-7531
                                                                                 Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 13
                                                                     14 of
                                                                        of 17
                                                                           18



 1 notifications. However, they fail to cite any section of the AECA that actually applies a

 2 Congressional notification requirement to the actions at issue.

 3         To be sure, the AECA contains various Congressional notification requirements.

 4 Specifically, it requires the State Department to formally notify Congress:
 5                 before issuance of any license or other approval for export sales of “Major
                    Defense Equipment” that exceed certain dollar-value thresholds;
 6
                   before the approval of exports of commercial communications satellites to certain
 7                  destinations and persons;

 8                 and before approval of certain other transactions.

 9 See e.g., 22 U.S.C. §§ 2776(c), 2776(d). In addition, the President must provide

10 Congressional notification in advance of removing an item from the USML. Id. at
11 § 2778(f)(1). However, no Congressional notification requirements apply to the State

12 Department’s obligations under the terms of the Settlement Agreement.

13         Without question, Congressional notification requirements do not apply to the State

14 Department’s issuance of a license to publish technical data. Nor is Congressional notification

15 required for the State Department to make a commitment to draft and to fully pursue a

16 rulemaking authorized by law (including the Administrative Procedures Act). That commitment

17 can include the publication in the Federal Register of a notice of proposed rulemaking, seeking to

18 revise USML Category I to exclude the technical data that is the subject of the Action. Critically,

19 the Settlement Agreement does not require the State Department to remove anything from the

20 USML. It only requires that the State Department commit to draft and pursue such change in

21 compliance with the APA and any other applicable laws, to include the AECA and its

22 Congressional notification requirements. Any possible challenge to a potential removal is not yet

23 ripe.

24         Furthermore, Congressional notification requirements do not apply to the State

25 Department’s issuance of a temporary order suspending or modifying the ITAR under Section

26 126.2. See Exhibit B. Here, Plaintiffs confuse and conflate the difference between a temporary
      OPPOSITION TO EMERGENCY MOTION                                             Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 11                                                                    701 5th Ave Suite 4710
                                                                                 Seattle, WA 98104
                                                                                 Phone: (206) 492-7531
                                                                                 Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 14
                                                                     15 of
                                                                        of 17
                                                                           18



 1 order under ITAR Section 126.2 and the actual removal of an article from the USML requiring

 2 Congressional notification. ITAR Section 126.2 permits the State Department to “order the

 3 temporary suspension or modification of any or all of the regulations of this subchapter in the

 4 interest of the security and foreign policy of the United States.” 22 C.F.R. 126.2 (emphasis
 5 added). Such suspension is a temporary order that does not remove anything from the USML. In

 6 sharp contrast, removal of a defense article from the USML is a permanent act that requires

 7 rulemaking and Congressional notification.

 8          Finally, as noted above, no Congressional notification is required for the State

 9 Department to issue a proposed rule that merely proposes a transfer defense articles to

10 Commerce Department’s export jurisdiction. Of course, § 2778(f)(1) requires that the President
11 provide Congressional notification in advance of removing an item from the USML in a final

12 rule, but no final rule has been issued.

13          D.     No Commodity Jurisdiction Requirements Apply

14          Plaintiffs claim “Defendants also lack statutory authority to issue the license and

15 temporary modification “without following the ‘established procedures’ for commodity

16 jurisdiction.” ECF 2 at 16. Here, the Plaintiffs fundamentally misunderstand the established

17 scope and purpose of the ITAR commodity jurisdiction procedure. Pursuant to ITAR Section

18 120.4, the government can respond to public requests for case-by-case determinations of whether

19 a particular product (i.e., XYC Company’s widget) is on the USML. See 22 C.F.R. 120.4. This

20 Commodity Jurisdiction procedure under ITAR Part 120 is a completely separate process from

21 the State Department licensing procedures. See e.g., 22 C.F.R. 125 (“Licenses for the Export of

22 Technical Data and Classified Defense Articles”).

23          Plaintiffs also confuse and conflate the Commodity Jurisdiction procedure with State

24 Department decisions to remove an entire class of items from the USML. The District Court for

25 the District of Columbia explained this distinction in Karn v. United States Department of State:

26
      OPPOSITION TO EMERGENCY MOTION                                           Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 12                                                                  701 5th Ave Suite 4710
                                                                               Seattle, WA 98104
                                                                               Phone: (206) 492-7531
                                                                               Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 15
                                                                     16 of
                                                                        of 17
                                                                           18



 1         Designating an export such that it is subject to the AECA and the ITAR requires
           first describing the type of item in the regulations, and second, if asked by a
 2         potential exporter, confirming that the item in question is or is not covered by
           such description. The commodity jurisdiction procedure provides the latter
 3         function. . . .

 4 925 F.Supp. 1, at 7 (D.D.C. 1996).
 5         The commodity jurisdiction process simply does not apply to temporary modifications of

 6 the ITAR under 126.2 or other licensing decisions. Nor does it apply to agency decisions to

 7 amend the regulations to transfer export jurisdiction of defense articles to the Department of

 8 Commerce.

 9 III. Conclusion

10     The Plaintiffs can challenge the proposed rule in due time when it is finalized. But they

11 cannot mount a collateral attack on a legitimate executive action in order to censor speech. See

12 Exhibit E. The Emergency Motion for a Temporary Restraining Order should be denied.

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      OPPOSITION TO EMERGENCY MOTION                                         Immix Law Group PC
      FOR TEMPORARY RESTRAINING ORDER
      Page 13                                                                701 5th Ave Suite 4710
                                                                             Seattle, WA 98104
                                                                             Phone: (206) 492-7531
                                                                             Facsimile: 503-802-5351
         Case
         Case 1:18-cv-00637-RP
              2:18-cv-01115-RSL Document
                                 Document75-3
                                          11 Filed
                                              Filed 07/31/18
                                                    12/14/18 Page
                                                             Page 16
                                                                  17 of
                                                                     of 17
                                                                        18



 1       DATED this 31st day of July, 2018.

 2                                            IMMIX LAW GROUP PC

 3

 4                                            By
 5
                                                   Joel B. Ard, WSBA # 40104
 6                                                 Immix Law Group PC
                                                   701 5th Ave Suite 4710
 7                                                 Seattle, WA 98104
                                                   Phone: (206) 492-7531
 8                                                 Fax: (503) 802-5351
                                                   E-Mail: joel.ard@immixlaw.com
 9                                                 Attorneys for defendants Defense Distributed,
                                                   Second Amendment Foundation, Inc., and
10                                                 Conn Williamson
11

12                                                 Josh Blackman
                                                   1303 San Jacinto Street
13                                                 Houston, TX 77002
                                                   Phone: (202) 294-9003
14                                                 E-Mail: Josh@JoshBlackman.com
                                                   Attorneys for defendants Defense Distributed,
15                                                 Second Amendment Foundation, Inc., and
                                                   Conn Williamson
16
                                                   *Admission Pro Hac Vice Pending
17

18                                                 Matthew Goldstein
                                                   Snell & Wilmer LLP
19                                                 One South Church Avenue, Suite 1500
                                                   Tucson, AZ 85701
20                                                 Phone: (202) 550-0040
                                                   E-Mail: mgoldstein@swlaw.com
21
                                                   Attorneys for defendants Defense Distributed,
22                                                 Second Amendment Foundation, Inc., and
                                                   Conn Williamson
23                                                 *Admission Pro Hac Vice Pending

24

25

26
     OPPOSITION TO EMERGENCY MOTION                                        Immix Law Group PC
     FOR TEMPORARY RESTRAINING ORDER
     Page 1                                                                701 5th Ave Suite 4710
                                                                           Seattle, WA 98104
                                                                           Phone: (206) 492-7531
                                                                           Facsimile: 503-802-5351
            Case
            Case 1:18-cv-00637-RP
                 2:18-cv-01115-RSL Document
                                    Document75-3
                                             11 Filed
                                                 Filed 07/31/18
                                                       12/14/18 Page
                                                                Page 17
                                                                     18 of
                                                                        of 17
                                                                           18



 1                                  CERTIFICATE OF SERVICE

 2         I certify that on July 31, 2018, I served the foregoing by filing it with the Court’s

 3 CM/ECF system, which automatically notifies all counsel of record.

 4
 5         I CERTIFY UNDER PENALTY OF PERJURY under the laws of the United States of

 6 America that the foregoing is true and correct.

 7         DATED this July 31, 2018.

 8                                                IMMIX LAW GROUP PC

 9

10                                                By
11                                                     Joel B. Ard, WSBA # 40104
                                                       Immix Law Group PC
12                                                     701 5th Ave Suite 4710
13                                                     Seattle, WA 98104
                                                       Phone: (206) 492-7531
14                                                     Fax: (503) 802-5351
                                                       E-Mail: joel.ard@immixlaw.com
15
                                                       Attorneys for defendants Defense Distributed,
16                                                     Second Amendment Foundation, Inc., and
                                                       Conn Williamson
17

18

19

20

21

22

23

24

25

26
CERTIFICATE OF SERVICE                                                            Immix Law Group PC

                                                                                  701 5th Ave Suite 4710
                                                                                  Seattle, WA 98104
                                                                                  Phone: (206) 492-7531
                                                                                  Facsimile: 503-802-5351
